DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cam disk recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-3 and 9-10 objected to because of the following informalities: 
In line 2 of claim 1 “proceeding flush with strake with an outer contour” should likely be --configured to be flush with an outer contour-- 
In line 8 of claim 1, “actuator and motion-coupled” should likely be --actuator that is motion-coupled--
In line 13 of claim 1, “position, in the” should be --position, to the--
In line 20 of claim 1, “a door opening position” should likely be --the door opening position-- (first recited in lines 9-10)
In line 22 of claim 1, “a handle housing” should likely be --the handle housing-- (first recited in line 4)
In line 3 of claim 2, “wherein the movement” should likely be --wherein movement--
In line 2 of claim 3, “formed disk-shaped formed with” should likely be --formed disk-shaped and formed with-- 
Regarding claim 3, the examiner suggests amending “cooperates, with a rotary movement of the actuator, about” in line 3 to be --cooperates with a lever lug, by the rotary movement of the motor-driven actuator about--, or similar, in order to clarify the relationship between the motor-driven actuator and lever lug 
In line 4 of claim 9, “a movement of the actuator” should likely be --the movement of the motor-driven actuator-- (first recited in lines 19-20 of claim 1)
In line 2 of claim 10, “a constant neutral radius” should likely be --a neutral radius-- for consistency
Regarding claim 10, the examiner suggests amending “a constant neutral radius” to be --a first radius-- and “a constant radius” to be --a second radius-- to clearly differentiate the different radii 
In line 2 of claim 11, “a rotary movement of the motor-driven actuator” should likely be --the rotary movement of the motor-driven actuator-- (first recited in line 4 of claim 2)
In line 3 of claim 11, “with neutral radius” should likely be --with the neutral radius--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a detection means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “a handle proceeding flush with strake with an outer contour of the vehicle door in a non-use position for actuation by an operator.” Presently it is unclear if Applicant intends that the handle is capable of actuation by a user in the non-use position, as the claim later recites “the handle moving from the actuating position into a servo opening position by means of actuation by an 
Claim 1 recites the limitation “the vehicle door opening lever” in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected for depending on an indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen, DE 102014113495 A1 (references to the machine translation).

	Regarding claim 1, Christensen discloses a door handle assembly for a motor vehicle door with a handle 4 (Fig. 3) proceeding flush with strake with an outer contour of the vehicle door in a non-use position for actuation by an operator ([0001]), the door handle assembly comprising:
	a handle housing 6 (Fig. 5) that can be attached to the vehicle door ([0052]);
9 (Fig. 5) mounting the handle on the handle housing ([0053]), of which a first lever end 11 (Fig. 5) is rotatably mounted on a lever rotation axis 21 (Fig. 5) mounted on the handle housing ([0053]) and of which a second lever end 14 (Fig. 5) is motion-coupled to the handle (Fig. 21; [0053]), and 
	a motor-driven actuator 15+27 (Fig. 5) that is motion-coupled to the lever element ([0062], lines 565-69), which is mounted movably on the handle housing (Fig. 5) between a rest position (Fig. 9) into a door opening position (Fig. 13) via a handle extension position (Fig. 11),
	wherein, in a normal operation of the door handle assembly, the motor-driven actuator during its movement from the rest position (from the position illustrated in Fig. 9), in which the handle is arranged in the non-use position (Fig. 10), to the handle extension position (to the position illustrated in Fig. 11), moves the handle into an actuation position (Fig. 12), in which the handle protrudes from the outer contour of the vehicle door (illustrated in Fig. 12), 
	wherein the handle is formed to be movable from the actuating position into a servo opening position (movement from Fig. 12 to Fig. 14, illustrated by the arrow in Fig. 14) by means of actuation by an operator ([0063], lines 581-585),
	wherein a detection means 43 (Fig. 9) is arranged on the handle housing ([0063], lines 595-97; Fig. 19: the detection means 43 is arranged on the carrier 6 via the bearing 42 and arm 40), which, with detection of a movement of the handle from the actuation position into the servo opening position ([0063], lines 593-97: movement of the handle 4 actuates the detection means 43, corresponding to detection of a movement from the actuation position into the servo opening position), is arranged effecting a movement of the motor-driven actuator ([0063], lines 597-99: actuation of the detection means 43 activates the drive 38 moving the transmission element 15) from the handle extension position to the door opening position ([0063], lines 597-606: corresponds to movement from the first normal operating position to the second normal operating position), 
([0058]) to a vehicle door opening lever 28 (Fig. 5) mounted moveably on the handle housing (Fig. 5) between a standby position (Fig. 11) and an unlocking position (Fig. 13), and 
	wherein the motor-driven actuator in its movement from the handle extension position into the door opening position (the movement of the transmission lever 15 from Fig. 11 to Fig. 13) moves the vehicle door opening lever from the standby position into the unlocking position (the movement of the opening lever 28 from Fig. 11 to Fig. 13), in which the vehicle door can be opened ([0051], [0062]).

	Regarding claim 2, Christensen further discloses the motor-driven actuator 15+27 (Fig. 7) is rotatably mounted on the handle housing via a motor drive shaft 29 (Fig. 6; [0057]: gear 27 is rotatably mounted on the carrier 6 via an axis 29, corresponding to a motor drive shaft, on the handle housing, transmission element 15 is coupled to the gear 27 via rack 26) and wherein the movement of the motor-driven actuator from the rest position (Fig. 9) into the door opening position (Fig. 13) via the handle extension position (Fig. 11) is a rotary movement about the motor drive shaft (the sequence from Fig. 9 to Fig. 13 depicts a rotary movement about the axis 29).

	Regarding claim 3, as presently presented, Christensen further discloses the motor-driven actuator 15+27 (Fig. 7) is formed disk-shaped formed with a non-uniform edge (Fig. 7 illustrates the gear 27 of the motor-driven actuator is disk-shaped and formed with a non-uniform edge) which cooperates (the non-uniform edge of gear 27 cooperates with the projection 20 via the element 15), with a rotary movement of the motor-driven actuator (the gear 27 rotates about the motor drive shaft, illustrated in the movement from Fig. 9 to Fig. 11, while the projection 20 is actuated by the deflection surface 18) about the motor drive shaft from the rest position into the handle extension position (gear 27 rotates about the axis 29 from the rest position in Fig. 9 to the handle extension position in Fig. 11), with a lever lug formed on the lever element 20 (Fig. 5).

Regarding claim 4, Christensen further discloses the non-uniform edge has a first edge portion with a radius increasing from a minimum radius to a maximum radius (Fig. 7, annotated below, illustrates a first edge portion with a radius increasing from a minimum to maximum radius) and a second edge portion with the maximum radius wherein the maximum radius is formed larger than the minimum radius (Fig. 7, annotated below).

    PNG
    media_image1.png
    264
    473
    media_image1.png
    Greyscale


Regarding claim 9, Christensen discloses every limitation of claim 4 as shown and further discloses an unlocking contour is formed on an upper side or a bottom side of the disk-shaped and motor-driven actuator ([0064] and Figs. 6-7 illustrate the opening lever 28 is mounted against a surface of the gear 27, which corresponds to an unlocking contour formed on an upper or bottom side of the gear), which cooperates with the vehicle door opening lever during a movement of the motor-driven actuator from the handle extension position into the door opening position ([0064]: rotation of gear 27 from the handle extension position into the door opening position pivots opening lever 28 due to being non-rotatably attached). 

Allowable Subject Matter
Claims 5-8 and 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 5-8 and 10-15.
In regards to claim 5, Christensen fails to disclose the first edge portion presses against the lever lug of the lever element with an increasing radius and moves the handle from the non-use position into the actuation position via the lever element. The examiner can find no motivation to modify function of the non-uniform edge and lever lug taught by Christensen such that the first edge portion of the non-uniform edge presses against eh lever lug without destroying the intended structure and function of the device disclosed by Christensen and/or without use of impermissible hindsight.
In regards to claim 6, the prior art fails to disclose each and every limitation of claim 5 from which the claim depends.
claim 7, Christensen fails to disclose the non-uniform edge has a third edge portion with the minimum radius, wherein a transition from the second edge portion to the third edge portion is formed abruptly. The examiner can find no motivation to modify the non-uniform edge portion disclosed by Christensen to further include a third edge portion, wherein a transition from the second edge portion to the third edge portion is formed abruptly without use of impermissible hindsight.
	In regards to claim 8, the prior art fails to disclose each and every limitation of claim 7 from which the claim depends.

	In regards to claim 10, Christensen fails to disclose a first contour portion with a constant neutral radius, a second contour portion with a progression radius, and a third contour portion with a constant radius greater than the neutral radius. The examiner can find no motivation to modify the unlocking contour disclosed by Christensen to include a first contour portion, second contour portion, and a third contour portion without destroying the intended structure taught by Christensen and/or without use of impermissible hindsight.
	In regards to claims 11-14, the prior art fails to disclose each and every limitation of claim 10 from which the claim depends.
	In regards to claim 15, Christensen fails to disclose a cam disk is rotatably mounted on the handle housing in addition to and separately from the motor-driven actuator via the motor drive shaft, wherein the cam disk cooperates with the vehicle door opening lever, in order to move the vehicle door opening lever from the standby position into the unlocking position. The examiner can find no motivation to modify the device disclosed by Christensen to further include a cam disk rotatably mounted on the handle housing in addition to and separately from the motor-driven actuator without destroying the intended structure and operation of the device taught by Christensen and/or without use of impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 202014010524 U1 discloses a flush door handle assembly with a motor-driven actuator for driving the handle to an actuating position and driving a vehicle door opening lever to an unlocking position.
Patel et al., US 8,701,353, discloses a flush door handle with a motor-driven actuator that functions to extend the handle and automatically retract the handle after the user pulls on the handle.
Halliwell et al., US 2013/0241215, discloses a flush door handle wherein the handle is mounted on a lever and has a non-use position, an actuation position, and a servo opening position.
Rocci et al., US 10,760,307, discloses a flush door handle with an activation switch to detect when the handle is moved to a servo opening position and trigger a motor-driven actuator to return the handle to a non-use position. 
Chanya, US 2005/0121924, discloses a flush door handle with a motor-driven actuator that is disk-shaped with a non-uniform edge cooperating with a lever lug when the handle is actuated by a user to release a latch mechanism.
Wittwer, US 6,698,262, discloses a flush door handle driven to an actuation position by a motor-driven actuator having a non-uniform surface and a micro switch connected to a door lock, such that a lock motor unlocks the door.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675